Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1, 3, 4, 5, 6, 11, 13-15 are objected to because of the following informalities: 
	Claim 1, line 6, “a first capacitor electrically connectable to “should be – a first capacitor configured to electrically connect to –
	Claim 1, line 9, “a second capacitor electrically connectable to “should be – a second capacitor configured to electrically connect to –
	Claim 1, line 12, “a third capacitor electrically connectable to “should be – a third capacitor configured to electrically connect to –
Claim 1, line 13, “a fourth capacitor electrically connectable to “should be – a fourth capacitor configured to electrically connect to –
Claim 3, line 3, “will be “ should be – configured to be—
Claim 4, line 7, “for communication” should be – for the communication--
Claim 4, line 10, “on the basis of” should be – based on—
Claim 5, line 9, “on the basis of” should be – based on—
Claim 5, line 4, line 10, “for communication” should be – for the communication--
Claim 6, line 5, “on the basis of” should be – based on—
Claim 10, line 2, “offer the power” should be – offer power--
Claim 11, line 6, “on the basis of” should be – based on—
Claim 13, line 14, “supporting communication” should be – supporting the communication--
Claim 13, line 17, “on the basis of” should be – based on—
Claim 14, line 3, “communication” should be – the communication—
Claim 15, line 5-6, “on the basis of” should be – based on—


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KILSGAARD (US20140093110A1) in view of Morris (US20180048987A1)
With regard to claim 1, KILSGAARD teaches an electronic device comparing  a transceiver (100, Fig. 1); a coil ( e.g., 101, Fig. 1) configured to transmit, by wireless, a signal for offering to an external electronic device(transmission  mode, [0018]), or receive, by wireless, a signal for acquiring from the external electronic device ( receiving mode, [0018]);
a first capacitor (e.g., 112, Fig. 1) electrically connectable to the coil (e.g., 101, Fig. 1); a first switch (e.g., 114, Fig. 1) configured to electrically connect, or disconnect, an end of the first capacitor to a ground terminal (see ground between 114 and 115, Fig. 1); 
a second capacitor ( e.g., 113, Fig. 1) electrically connectable to the coil; a second switch ( e.g., 115, Fig. 1) configured to electrically connect, or disconnect, an end of the second capacitor to the ground terminal ( ground between 114 and 115, Fig.1)  ; a third capacitor  ( e.g., 301 in Fig. 3, 104 of Fig. 1 is described in Fig. 3 as 300) electrically connectable to the transceiver ( e.g., 100 Fig. 1, 301 is at least connect in 100 which is transceiver); a fourth capacitor ( 309, Fig. 3)  electrically connectable the third capacitor ( e.g., 301, Fig. 3) and the transceiver ( Fig. 1, 100) (309 is part of transceiver and connected to the transceiver); a third switch ( 109, Fig. 1) 
KILSGAARD does not teach power transceiver, a coil configured to transmit, by wireless, a signal for offering power to an external electronic device, or receive, by wireless, a signal for acquiring power from the external electronic device; a first mode for offering power and second mode for acquiring power.
However, Morris teaches power transceiver (Fig. 12, ), a coil ( e.g., 525/630, Fig. 12) configured to transmit, by wireless, a signal for offering power  ( e.g. 505 offer power, Fig. 12)to an external electronic device ( another dual mode transceiver in Fig. 12), or receive, by wireless, a signal for acquiring power ( e.g., 605 receive power, Fig. 12)  from the external electronic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the KILSGAARD, to configure the transceiver as power transceiver, configure a coil to transmit, by wireless, a signal for offering power to an external electronic device, or receive, by wireless, a signal for acquiring power from the external electronic device; include a first mode for offering power and second mode for acquiring power, as taught by Morris, in order to use a high performance with low power consumption transceiver  with constant frequency in transmit and receive mode ( see [0012] of KILSGAARD) in the power transmission application, optimize a power transmission system’s performance, satisfy the user’s requirement and improve user’s experience 
In addition, KILSGAARD   teaches the same structure as disclosed in the current application except it used as a transceiver, Morris teaches about similar circuit used for power transceiver. It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of KILSGAARD in the   wireless power application since courts have hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use in wireless power application not differentiate the claimed apparatus from KILSGAARD    that satisfying the claimed structure limitation.  
With regard to claim 7, the combination of KILSGAARD and Morris teaches all the limitations of claim 1,  KILSGAARD  further teaches an electrical path passing through the first capacitor ( e.g., 112, Fig. 1), the second capacitor ( e.g., 113, Fig. 1), or the combination of the first capacitor and the second capacitor is provided in response to the first capacitor, the second 
With regard to claim 9, the combination of KILSGAARD and Morris teaches all the limitations of claim 1,  KILSGAARD  further teaches the control circuit is
configured to: in response to conversion from the second mode (receiving mode, [0039]) to the first mode (transmission mode, [0029]), control the first switch ( e.g., 114, Fig. 1), the second switch ( e.g., 115, Fig. 1), or the combination of the first switch and the second switch, in order to connect the first switch disconnected from the ground terminal, the second switch disconnected from the ground terminal, or a combination of the disconnected first switch and the disconnected second switch, to the ground terminal ( in receiving mode [0039] 114 and 115 are off, therefore the 114 and 115 are disconnected, in transmission mode [0029] , 114 and 115 is on, and connected to the ground between the 114 and 115, Fig. 1)
With regard to claim 10, the combination of KILSGAARD and Morris teaches all the limitations of claim 1,  KILSGAARD  further teaches the third capacitor ( e.g., 301, Fig. 3, which is part of 104, Fig. 1)  1s used to set a resonance frequency ( see [0042] 104 is used to set the resonant frequency, and 301 is part of 104) of a signal for offering the power to the first  external electronic device( see [0012] transmission mode and receiver mode have the same resonant frequency, and Morris teaches about in transmission mode to offering power to external electronic device in Fig. 11 and Fig. 12).

2 is rejected under 35 U.S.C. 103 as being unpatentable over KILSGAARD (US20140093110A1) and Morris (US20180048987A1) in further view of Park (US20100109796A1)
With regard to claim 2, the combination of KILSGAARD and Morris teaches all the limitations of claim 1, but not explicitly teaches the first capacitor and the second capacitor each is configured to: provide a first signal by decreasing a voltage change degree of a signal received from the power transceiver, while the electronic device operates in the first mode  and transmit the first signal to the coil.
However, Park teaches the first capacitor (e.g., C10, Fig. 2)   configured to provide a first signal  ( signal filtered by C10, Fig. 2) decreasing a voltage change degree of a signal received from the power transceiver  ( e.g., 214, Fig. 2) ( in Tx and low band mode, C10 is connected to ground as shown in Fig. 2 . applicant specification page 26, line 5-15 discloses “[a]s confirmed through a comparison of graph 480 and graph 481, a variation 483 of the overshoot portion of the signal when the first capacitor 410, the second capacitor 415, or the combination thereof 1s connected to the ground terminal can be smaller than a variation 482 of the overshoot 10 portion of the signal when the first capacitor 410 and the second capacitor 415 all are not connected to the ground terminal.” Here, Park teaches the exactly same structure at transmission mode, with C10 connected to ground, therefore, C10 decrease the voltage change degree/variation of the TX signal) While the device is operates in the first mode (Tx mode, Fig. 2) and transmit the first signal to the coil ( 218, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the first capacitor to: provide a first signal by decreasing a voltage change degree of a signal received from the power transceiver, while the electronic device operates in the first mode  and transmit the first signal to 
It is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wen, to duplicate the second switch in another signal line, as suggested by KILSGAARD (capacitor 112, 113, Fig. 1) , in order to use a differential structure, suppress the noise and improve the system’s performance .  Further, absent any criticality, the duplicate the capacitance is only obvious modification of Wen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, two capacitances suppress the noise in two signal lines, the functionality of the circuit does not change.

5. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KILSGAARD (US20140093110A1) and  Morris (US20180048987A1) in further view of Muratov (US20130147279A1) and Lee (US20150318712A1)
With regard to claim 3, the combination of KILSGAARD and Morris teaches all the limitations of claim 1,  but not wherein the fourth capacitor  used to modulate, a signal which will be transmitted from the electronic device to the second external electronic device, while at least one operation for acquiring power from the second external electronic device is performed.
	However, Muratov teaches the fourth capacitor (e.g., 158, 159, Fig. 6) used to modulate, a signal which will be transmitted from the electronic device to the second external electronic device (Fig. 7 modulation signal, see abstract, power receiver modulates the signal at capacitor), while at least one operation for acquiring power from the second external electronic device is performed (power receiver can receive power, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to  configure the fourth capacitor  
	 In addition, Lee teaches about the modulation is based on an amplitude shift keying (ASK) technique ([0022] perform ASK modulation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KILSGAARD ,Morris and Muratov, use the ASK modulation, as taught by Lee, because ASK modulation offers high bandwidth efficiency, and it is a simple and low cost design.

6. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KILSGAARD (US20140093110A1) ,  Morris (US20180048987A1) and Park (US20100109796A1)
in further view of LEE 1(US20160105034A1)
With regard to claim 8, the combination of KILSGAARD ,Morris and Park teaches all the limitations of claim 2, but not a phase of a signal received by an end of the coil while the electronic device operates in the first  mode is opposite to a phase of a signal received by the other end opposite to the end of the coil.
However, Lee1 teaches a phase of a signal received by an end of the coil  ( e.g., L2, Fig. 4) while the electronic device operates in the first  mode ( Fig. 4 is a power transmitter) is opposite to a phase of a signal received by the other end opposite to the end of the coil ( Fig. 4, Fig. 5, [0041]-[0042] MN1 outputs first output signal connects to one end of L2,  MN2 outputs second output signal connects to another end of L2. The second transistor MN2 outputs a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure a phase of a signal received by an end of the coil while the electronic device operates in the first  mode to be opposite to a phase of a signal received by the other end opposite to the end of the coil , as taught by Lee1,  in order to use differential structure to suppress the noise in power transmission, avoid the interference, and improve the circuit’s performance.

7. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KILSGAARD (US20140093110A1) and Morris (US20180048987A1) in further view of Muratov (US20130147279A1)
With regard to claim 11, the combination of KILSGAARD and Morris teaches all the limitations of claim 1.
  Kilsgaard further teaches wherein the fourth capacitor is electrically connected with, or disconnected from, the third capacitor and the power transceiver according to the control of the control circuit, while the  electronic device operates in the second mode ( see Fig. 3, fourth capacitor 309 is connected to the third capacitor 301, and device can operate at receiving mode [0039] Note that applicant’s specification Fig. 4 also shows same structure as C3 is connect to the C4) , but not information transmitted to the second external electronic device is modulated on the basis of the connection or disconnection of the fourth capacitor.
However, Muratov teaches information transmitted to the second external electronic device is modulated on the basis of the connection or disconnection of the fourth capacitor (the modulation transistors 160 and 161 receive the modulation signal (e.g. on line 139, see also FIG. 4) from the communication and control unit 121 and, in response, connects and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to  modulate information transmitted to the second external electronic device is modulated on the basis of the connection or disconnection of the fourth capacitor, as taught by Muratov, in order to use the power receiver also have function to perform the data communication, improve the functionality of the system, and improve the user’s experience.

 8. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KILSGAARD (US20140093110A1), Morris (US20180048987A1) and Muratov (US20130147279A1) in further view of KIKUCHI (WO2017056353A1)
With regard to claim 12, the combination of KILSGAARD,  Morris and Muratov teaches all the limitations of claim 11, but not a capacitance value of the fourth capacitor is variable in order to increase a modulation depth of the information.
Kikuchi teaches a capacitance value of the fourth capacitor is variable in order to increase a modulation depth of the information (modulator 270 modulates the variable capacitance , Fig. 20B. Applicant’s specification page 40, line 1-5, modulation depth of the information which will be transmitted to the second external electronic device, the control circuit 350 can vary the fourth capacitor 425 as well. This means as long as modulates the variable capacitance, the modulation depth increases)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11, to  configure a capacitance value of the fourth capacitor to be variable in order to increase a modulation depth of the 
In addition, it is obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Kikuchi to increase modulation depth since courts have hold that  “(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997). In current application, the intended use to increase modulation depth not differentiate the claimed apparatus from Kikuchi  that satisfying the claimed structure limitation.  


  Allowable Subject Matter 
9. Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 4, Joye (US20170093222A1) teaches comprising a communication circuit  ( e.g., 209, Fig. 4) configured to perform communication on a plurality of frequency bands comprising at least one specified frequency band ( frequency of 209, Fig 4), and configured to transmit or receive a signal through another antenna distinct from the coil ( e.g., 203, Fig. 4), and wherein the control circuit is further configured to:
identify that a frequency used for communication between the electronic device ([0148] detect a shift of resonant frequency) and a third external electronic device is within the at least one specified frequency band.

	Regard to claims 5-6, they depend on claim 4.
10. Claims 13-15 are allowed.
With regard to claim 13, Joye (US20170093222A1) teaches an electronic device comprising:
a communication circuit (e.g. 209, Fig. 4);
a power transceiver; -
a coil  ( e.g., 203, Fig. 4) configured to transmit, by wireless, a signal for offering power to an external electronic device ( e.g., 203 is a power transmitter, Fig. 4), or receive, by wireless, a signal for acquiring power from the external electronic device;
connection circuitry connecting between the coil and the power transceiver (see connection between 203 and 401, Fig. 4); and
a control circuit (e.g., 405, Fig. 4),
wherein the control circuit (e.g., 405, Fig. 4) 1s configured to:
identify that a frequency used for communication between the electronic device and a second external electronic device changes from a first frequency ( detect a shift of the resonant frequency of the communication circuit, [0148])
 within a specified frequency band to a second frequency within the specified frequency band, by using the communication circuit supporting communication through an antenna (e.g., 209, Fig. 4) distinct from the coil (e.g., 203, Fig. 9).

 However, the prior art of record fails to teach or suggest change an impedance of the connection circuitry on the basis of identify that a frequency used for communication between the electronic device and a second external electronic device changes from a first frequency in combination with other limitations of the claim.
	Regard to claims 14-15, they depend on claim 13.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Plekhanov (US20170271925A1 ) teaches  resonance circuit 214 of reactance can be adjusted, such as by inductance tuning circuit or a variable capacitor adjusting the resonance circuit 214. resonance circuit 214 of reactance can be control based on transmitting information received from the communication circuit 210 to the resonance frequency of the resonance circuit 214 is changed to match and transmission frequency
Garbus (US 20190312459) teaches a power transceiver in the wireless spower receiver.
Goto  (US20100210207A1) teaches ASK through switch and resistor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836